DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,  9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (U.S.Pat. 7,817,249 B2).
                                       
    PNG
    media_image1.png
    284
    285
    media_image1.png
    Greyscale

	As to claims 1, 8-12, Uehara discloses an exposure apparatus for exposing a substrate (18) via a projection optical system (14) and corresponding methods comprising all features of the instant claims such as (see figure 23): executing in an exposure period in which the exposure operation is performed, aberration correction of the projection optical system to correct an aberration generated by performing the exposure apparatus (step 101); measuring in a non-exposure period succeeding the exposure period in which the exposure operation is not performed, an aberration of the projection optical system (step 103; col.23 lines 10-23); and correcting the aberration of the projection using a correction amount adjusted based on a result of the measurement so as to reduce a correction residual in the aberration correction of the projection optical system (step 104). 
	As to claim 2, measuring an aberration of the projection system (14) before the exposure period (see col.4, lines 26-31).
	As to claim 3, the measuring the aberration before the exposure period has measuring the aberration of the projection optical system generated under each of a plurality of exposure conditions such as: environmental condition, light quantity of the light beam, temperature of the object, or projection optical system (see col.5, lines 34-52).
	As to claim 8, wherein the aberration correction in the exposure period is executed by controlling a temperature distribution on an optical element of the projection optical system (see col.4, lines 34-35).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 4-7 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an exposure method comprising among other features, “an execution timing of the measurement in the non-exposure period is adjusted based on a comparison between an aberration obtained by the measurement before the exposure period and an aberration obtained by measurement in a past non-exposure period, as recited in the claims of the present application.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakuachi (U.S.Pat. 7,602,473) and Tsuji et al (U.S.Pat. 5,424,552) disclose exposure devices and have been cited since each of which comprises substantially all of the limitations of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hnv
6/28/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882